       Case 1:20-cv-10036-JGK Document 1 Filed 12/01/20 Page 1 of 5




James A. Hunter (JH-1910)
HUNTER & KMIEC
42 Stagecoach Road
Pipersville, Pennsylvania 18947
Tel:    (484) 437-5935
Fax:    (646) 462-3356
E-Mail: hunter@hunterkmiec.com

Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



DONNA ANN GABRIELE CHECHELE,
                                                                     ECF CASE
               Plaintiff,

                          – v. –
                                                                  No. 20-cv-10036
SAI YUEN HO (a/k/a BILLY HO),

               Defendant,
                                                         COMPLAINT FOR RECOVERY
                          – and –                         OF SHORT-SWING PROFIT
                                                           UNDER 15 U.S.C. § 78p(b)
BLACKBERRY LIMITED,

               Nominal Defendant.


               Plaintiff Donna Ann Gabriele Chechele (“Plaintiff”), by her undersigned

attorneys, pleads for her complaint as follows:


                               JURISDICTION AND VENUE

               1.         This is an action for disgorgement under Section 16(b) of the

Securities Exchange Act of 1934, as amended (the “Act”), 15 U.S.C. § 78p(b).

               2.         Jurisdiction is conferred on this Court by Section 27 of the Act, 15

U.S.C. § 78aa, and by 28 U.S.C. § 1331.
       Case 1:20-cv-10036-JGK Document 1 Filed 12/01/20 Page 2 of 5




                3.      Venue lies in this District under Section 27 of the Act and under 28

U.S.C. § 1391 because (a) Nominal Defendant BlackBerry Limited (“BlackBerry”)

transacts substantial business in this District, operating a flagship store in the heart of the

financial district of lower Manhattan; (b) the purchase and sales of securities described in

paragraphs 7-10 below were executed in ordinary brokerage transactions through the

facilities of the New York Stock Exchange LLC, a national securities exchange registered

under Section 6 of the Act, 15 U.S.C. § 78f, and located in this District; and

(c) Defendant Sai Yuen Ho (a/k/a Billy Ho) (“Ho”) resides outside the United States and

therefore may be sued in any judicial district of the United States.


                                       THE PARTIES

                4.      Plaintiff is a natural person, a resident of the State of New Jersey,

and a shareholder of BlackBerry.

                5.      Defendant Sai Yuen Ho (a/k/a Billy Ho), whom Plaintiff refers to

as “Ho,” is a natural person and a resident of Ontario, Canada. At all relevant times, Ho

served as BlackBerry’s “Executive Vice President, BlackBerry Spark Group Products

and Value Added Solutions.”

                6.      Nominal Defendant BlackBerry Limited, which Plaintiff refers to

as “BlackBerry,” is a corporation formed under the law of Ontario, Canada. At all

relevant times, BlackBerry’s common shares were registered under Section 12(b) of the

Act, 15 U.S.C. § 78l(b), and were listed for trading on the New York Stock Exchange.

This action is brought in the right and for the benefit of BlackBerry, which is named as a

nominal defendant solely to ensure that all necessary parties are before the Court.




                                              -2-
      Case 1:20-cv-10036-JGK Document 1 Filed 12/01/20 Page 3 of 5




                             FACTUAL ALLEGATIONS

               7.     On April 8, 2020, Ho purchased 10,000 Blackberry common

shares on the open market at a weighted average price of $3.79 per share.

               8.     On September 25, 2020, Ho sold 8,230 Blackberry common shares

on the open market at a weighted average price of $4.68 per share.

               9.     On September 29, 2020, Ho sold 12,694 Blackberry common

shares on the open market at a weighted average price of $4.67 per share.

               10.    On October 1, 2020, Ho sold 4,519 Blackberry common shares on

the open market at a weighted average price of $4.42 per share.

               11.    Ho reported the transactions in paragraphs 7-10 above in

Statements of Changes in Beneficial Ownership on Form 4 filed with the SEC on April 4,

2020, September 29, 2020, October 1, 2020, and October 5, 2020, respectively.

               12.    Through her counsel, Plaintiff made demand for recovery of Ho’s

“short-swing” profit under Section 16(b) of the Act by e-mails to BlackBerry on

September 29 and October 1, 2020.

               13.    An in-house attorney responded on October 5, 2020 that

BlackBerry was “investigating the matter,” but Plaintiff’s counsel was never informed of

any recovery, and BlackBerry has stopped returning counsel’s calls and e-mails.

               14.    Sixty days have now passed since Plaintiff’s demand was made

without any evidence of a recovery, and BlackBerry has failed or refused to bring suit

against Ho. Further delay would be a futile gesture.




                                           -3-
      Case 1:20-cv-10036-JGK Document 1 Filed 12/01/20 Page 4 of 5




                           SOLE CLAIM FOR RELIEF:
                     DISGORGEMENT UNDER 15 U.S.C. § 78p(b)

               15.     Plaintiff realleges and incorporates by reference the allegations in

paragraphs 1-14 above.

               16.     At all relevant times, Ho was an officer of BlackBerry subject to

Section 16(b) of the Act.

               17.     While subject to Section 16(b), Ho purchased and sold

BlackBerry’s common shares as further described herein.

               18.     Ho’s sales of BlackBerry’s common shares described herein were

made within less than six months of his purchase of BlackBerry’s common shares

described herein.

               19.     Ho’s sales of BlackBerry’s common shares described herein were

made at higher prices than his purchase of BlackBerry’s common shares described

herein.

               20.     Ho had a pecuniary interest, directly or indirectly, in each purchase

and sale of BlackBerry’s common shares described herein.

               21.     Under the “lowest-in, highest-out” method for computing realized

profit pursuant to Section 16(b) of the Act, Ho realized a profit of approximately

$8,882.30 from his purchase and sales of BlackBerry’s common shares described herein.

               22.     Under Section 16(b) of the Act, the profit realized by Ho as

described in paragraph 21 above inured to BlackBerry and remains BlackBerry’s lawful

property, recoverable by Plaintiff in its stead, BlackBerry having failed or refused to

bring suit against Ho despite Plaintiff’s due demand.




                                            -4-
Case 1:20-cv-10036-JGK Document 1 Filed 12/01/20 Page 5 of 5
